Citation Nr: 1223311	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for total right knee replacement due to arthritis.

2. Entitlement to service connection for total left knee replacement due to arthritis.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran had active military service from November 1944 to August 1946.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2010, the Board remanded these claims for further development, including for a medical nexus opinion regarding the etiology of the Veteran's bilateral knee arthritis and consequent need to undergo knee replacement surgery, but especially in terms of whether this was attributable to injuries conceded to have occurred during his military service.  A VA compensation examiner provided this requested medical nexus opinion in March 2010 and, after receiving the file back and considering it, the Board issued a decision in April 2011 denying these claims.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

In January 2012, VA's Office of General Counsel, representing the Secretary, and the Veteran's attorney filed a Joint Motion asking the Court to vacate the Board's decision and remand these claims to the Board for further development and readjudication in compliance with directives in the Joint Motion.  In particular, the parties agreed the Board had relied impermissibly on an inadequate VA medical nexus opinion in denying the claims, referring to the opinion that had been obtained in March 2010 following and as a result of the Board's prior remand.  The Court granted the Joint Motion in a January 2012 Order and returned the file to the Board.


In March 2012, the Board sent the Veteran a letter informing him that he had 90 days to submit additional argument and/or evidence in support of his claims.  The Board also sent a copy of that letter to the Veterans of Foreign Wars of the United States, which, until that point, had represented him before the Board.  However, an attorney with the firm that represented the Veteran before the Court submitted a statement later in March 2012 indicating they would continue to represent him before the Board.  The attorney with this firm also submitted the necessary VA Form 21-22a to make this redesignation official.  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim, with a few noted exceptions.  38 C.F.R. § 14.631(e)(1).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).

Also in this March 2012 statement, the attorney indicated they want a hearing at the local RO before a Veterans Law Judge of the Board (Travel Board hearing).  So the Board is remanding the claims to schedule this hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As indicated, in the March 2012 letter the Veteran's attorney requested a Travel Board hearing.  Consequently, this hearing must be scheduled before readjudicating the claims.  38 C.F.R. §§ 20.700, 20.704 (2011).


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule a Travel Board hearing at the earliest opportunity or, if the Veteran prefers, a videoconference hearing before the Board.  Notify him and his attorney of the date, time, and location of the hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

